Exhibit 10.1


REDSTONE LITERARY AGENTS, INC.


PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT


The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from RedStone Literary Agents, Inc. (the “Company”) an unsecured
convertible note (the “Note”) in the principal amount of $20,000 (the “Principal
Amount”). The Subscriber agrees to be bound by the terms and conditions set
forth in the attached “Terms and Conditions of Subscription for Convertible
Note”.


Subscriber Information
 
Oceanside Strategies Inc. 
(Name of Subscriber)
 
 
X /s/ Dain Currie 
(Signature of Authorized Signatory)
 
Dain Currie 
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
 
  (SIN, SSN, or other Tax Identification Number of the Subscriber)  
10 Market Street, Suite 688, Camana Bay, Cayman Islands, KY1-9006 
(Subscriber’s Address, including city and province or state of residence)    
(Telephone Number)                                              (Email Address)
  Register the Note as set forth below:   Same as above (Name to Appear on Note
Certificate)     (Address)    

 
The Company hereby accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement as of 2nd day of March, 2017
(the “Closing Date”).


REDSTONE LITERARY AGENTS, INC.


 

Per: /s/ James P. Geiskopf          Authorized Signatory  

 
Address:
3250 Oakland Hills Court
 
Fairfield, CA 94534
Email:
jgeiskopf@aol.com

 

--------------------------------------------------------------------------------

 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR CONVERTIBLE NOTE
1.
Subscription

 
1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Subscriber hereby irrevocably subscribes
for and agrees to purchase an unsecured convertible note in the principal amount
of $20,000 (the “Note”) from the Company (such subscription and agreement to
purchase being, this “Subscription”) for the Principal Amount, and the Company
agrees to sell the Note to the Subscriber.
 
1.2 The Note will bear interest at a rate of 18.0% per annum, compounded
annually, which will be payable on the earlier of: (a) the maturity date of the
Note, which will be five years from the date of issuance, (b) the conversion of
any principal amount of the Note, and (c) the date that all amounts owing under
the Note are prepaid by the Company as provided in the Note. The Note will be
convertible into shares of common stock in the capital of the Issuer (each, a
“Share”) on the terms set out in the Note. The Note and the Shares are referred
to herein as the “Securities”.
2.
Payment

 
2.1 The Parties agree that the Subscription Amount shall be paid by the payment
of $20,000 as at the Closing (the “Cash Consideration”).
3.
Documents Required from the Subscriber

 
3.1 The Subscriber must complete, sign and return to the Company an executed
copy of this Agreement and any additional documents, questionnaires, notices and
undertakings as may be required by any regulatory authorities and applicable
law.
 
3.2 Both parties to this Agreement acknowledge and agree that Clark Wilson has
acted as counsel only to the Company and is not protecting the rights and
interests of the Subscriber. The Subscriber acknowledges and agrees that the
Company and Clark Wilson have given the Subscriber the opportunity to seek, and
have recommended that the Subscriber obtain, independent legal advice with
respect to the subject matter of this Agreement and, further, the Subscriber
hereby represents and warrants to the Company and Clark Wilson that the
Subscriber has sought independent legal advice or waives such advice.
4.
Conditions and Closing

 
4.1 The Closing is conditional upon the issue and sale of the Note being exempt
from the requirement to file a prospectus and the requirement to deliver an
offering memorandum under applicable securities laws relating to the sale of the
Note, or the Company having received such orders, consents or approvals as may
be required to permit such sale without the requirement to file a prospectus or
deliver an offering memorandum.
2

--------------------------------------------------------------------------------


 
4.2 The Subscriber acknowledges that the certificate representing the Note will
be available for delivery upon the Closing, provided that the Subscriber has
satisfied the requirements of Section 3 hereof and the Company has accepted this
Agreement.
5.
Acknowledgements and Agreements of Subscriber

 
5.1 The Subscriber acknowledges and agrees that:
(a)
the Securities have not been and will not be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable securities laws;

(b)
the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities laws;

(c)
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable securities laws;

(d)
the statutory and regulatory basis for the exemption claimed for the sale of the
Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable securities laws;

(e)
the decision to acquire the Securities will not be based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company and such decision will be based entirely upon a review of any public
information (the “Public Record”) which has been filed by the Company with the
United States Securities and Exchange Commission (the “SEC”);

(f)
the Company may complete additional financings in the future in order to develop
the business of the Company and fund its ongoing development, and such future
financings may have a dilutive effect on the Subscriber but there is no
assurance that such financing will be available, on reasonable terms or at all,
and if not available, the Company may be unable to fund its ongoing development;

(g)
there are risks associated with an investment in the Securities;

3

--------------------------------------------------------------------------------


(h)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

(i)
a portion of the Offering may be sold pursuant to an agreement between the
Company and one or more agent or agents registered in accordance with applicable
securities laws, in which case the Company will pay a fee and/or compensation
securities on commercially reasonable terms. In addition, a finder’s fee may be
payable by the Company to finders who introduce purchasers to the Company if
such persons’ subscription agreements are accepted by the Company;

(j)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

(k)
all of the information which the Subscriber has provided to the Company is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to this Agreement being executed
by the Company, the Subscriber will immediately provide the Company with such
information;

(l)
the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement, and the Subscriber will hold harmless
the Company from any loss or damage it or they may suffer as a result of the
Subscriber’s failure to correctly complete this Agreement;

(m)
the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

(n)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

(i)      
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

(ii)      
applicable resale restrictions;

4

--------------------------------------------------------------------------------


(o)
the Company will refuse to register the transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable securities laws;

(p)
the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Securities setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows:

 
THE SECURITIES REPRESENTED HEREBY AND, IF APPLICABLE, THE SECURITIES INTO WHICH
THE SECURITIES REPRESENTED HEREBY ARE CONVERTIBLE, WERE ISSUED IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES (AS DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS
DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.
(q)
the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption, certain protections, rights and remedies provided by the
applicable securities laws including statutory rights of rescission or damages,
will not be available to the Subscriber;

(r)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Securities;

(s)
there is no government or other insurance covering any of the Securities;

(t)
by execution hereof, the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Agreement; and

(u)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company, and the Subscriber acknowledges and agrees that the Company
reserves the right to reject any Subscription for any reason whatsoever.

5

--------------------------------------------------------------------------------


6.
Representations, Warranties and Covenants of the Subscriber

 
6.1 The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
(a)
the Subscriber is not resident in the United States or Canada and:

(i)      
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

(ii)     
the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the Subscriber is permitted to purchase the Securities
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions,

(iii)      
the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of any of the Securities,

(iv)      
the purchase of the Securities by the Subscriber does not trigger:

A.      
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

B.      
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

(v)      
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

(b)
the Subscriber is not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S (the definition of which includes, but is not limited to, an
individual resident in the United States and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
United States);

(c)
the Subscriber shall not engage in any hedging transactions involving any of the
Securities unless such transactions are in compliance with the provisions of the
1933 Act and in each case only in accordance with applicable securities laws;

(d)
the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons;

6

--------------------------------------------------------------------------------


(e)
the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any directed selling efforts (as defined in Regulation S) in
the United States in respect of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of the Securities pursuant to registration thereof under
the 1933 Act and any applicable securities laws or under an exemption from such
registration requirements;

(f)
the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Subscriber’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Securities;

(g)
the sale of the Securities to the Subscriber as contemplated by the delivery of
this Agreement, the acceptance of it by the Company and the issuance of the
Securities to the Subscriber complies with all applicable laws of the
Subscriber’s jurisdiction of residence or domicile and will not cause the
Company to become subject to or comply with any disclosure, prospectus or
reporting requirements under any such applicable laws;

(h)
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

(i)
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

(j)
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

(k)
the Subscriber has received and carefully read this Agreement;

(l)
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

(m)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

(n)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

7

--------------------------------------------------------------------------------


(o)
the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Securities;
and (iii) can afford the complete loss of this investment;

(p)
the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Subscriber shall promptly notify the Company;

(q)
the Subscriber is not an underwriter of, or dealer in, the Securities, nor is
the Subscriber participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Securities;

(r)
the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities. The Company gives no opinion and makes no representation with
respect to the tax consequences to the Subscriber under federal, state,
provincial, local or foreign tax law of the Subscriber’s acquisition or
disposition of the Securities;

(s)
the Subscriber has a pre-existing, substantive relationship with the Company (or
a person acting on its behalf) that is sufficient to enable the Company (or a
person acting on its behalf) to be aware of the Subscriber’s financial
circumstances or sophistication. This substantive relationship with the Company
(or a person acting on its behalf) through which the Subscriber is subscribing
the Securities predates the contact between the Company (or a person acting on
its behalf) and the Subscriber regarding an investment in the Securities;

(t)
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

(u)
no person has made to the Subscriber any written or oral representations:

(i)       
that any person will resell or repurchase any of the Securities,

(ii)      
that any person will refund the purchase price of any of the Securities, or

(iii)      
as to the future price or value of any of the Securities, or

(iv)      
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system, except that certain market makers make market in the Company’s
shares of common stock on the OTCQB market operated by the OTC Markets Group;
and

8

--------------------------------------------------------------------------------


(v)
the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber’s Subscription for acceptance unless the Subscriber provides to the
Company, along with an executed copy of this Agreement, such other supporting
documentation that the Company or its legal counsel may request to establish the
Subscriber’s qualification as a qualified investor.

 
6.2 In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
this Agreement includes any person in the United States.
 
7. Representations and Warranties will be Relied Upon by the Company
 
7.1 The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to purchase the Securities under
applicable securities laws, or (if applicable) the eligibility of others on
whose behalf it is contracting hereunder to purchase the Securities under
applicable securities laws. The Subscriber further agrees that by accepting
delivery of the certificate representing the Note, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber on the Closing Date and that they will survive the
purchase by the Subscriber of the Securities and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Securities.
 
8. Resale Restrictions
 
8.1 The Subscriber acknowledges that any resale of the Securities will be
subject to resale restrictions contained in or required by the securities laws
applicable to the Subscriber or proposed transferee.
 
8.2 The Subscriber acknowledges that the Securities may be subject to an
indefinite “hold period” under the applicable securities laws and that the
Subscriber will not be able to resell the Securities until expiration of the
applicable “hold period” except in accordance with limited exemptions under
applicable securities laws.
9.
Legending and Registration of Subject Securities

 
9.1 The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing the Securities to the effect that the securities
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities laws.
 
9.2  The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
10. Waiver
 
10.1 The Subscriber hereby waives, to the fullest extent permitted by law, any
rights of withdrawal, rescission or compensation for damages to which the
Subscriber might be entitled in connection with the distribution of any of the
Securities.
9

--------------------------------------------------------------------------------


 
11. Collection of Personal Information
 
11.1 The Subscriber acknowledges and consents to the fact that the Company is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering.  The Subscriber’s personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Company
to (a) stock exchanges or securities regulatory authorities, (b) the Company’s
registrar and transfer agent, (c) tax authorities and any other governmental
authorities and (d) any of the other parties involved in the Offering, including
legal counsel, and may be included in record books in connection with the
Offering. By executing this Agreement, the Subscriber is deemed to be consenting
to the collection, use and disclosure of the Subscriber’s personal information
(and, if applicable, the personal information of those on whose behalf the
Subscriber is contracting hereunder) for the foregoing purposes, and to the
retention of such personal information for as long as permitted or required by
law or business practice.  Notwithstanding that the Subscriber may be purchasing
the Note as agent on behalf of an undisclosed principal, the Subscriber agrees
to provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.
12.
Costs

 
12.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Note shall be borne
by the Subscriber.
13.
Execution of Subscription Agreement

 
13.1 The Company shall be entitled to rely on delivery by facsimile machine or
e-mail of an executed copy of this Agreement, and acceptance by the Company of
such facsimile or e-mail copy shall be equally effective to create a valid and
binding agreement between the Subscriber and the Company in accordance with the
terms hereof. If less than a complete copy of this Agreement is delivered to the
Company at Closing, the Company and its counsel are entitled to assume that the
Subscriber accepts and agrees to all of the terms and conditions of the pages
not delivered at Closing unaltered. This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same Agreement.
 
13.2 The Subscriber hereby authorizes the Company to correct any minor errors
in, or complete any minor information missing from any part of this Agreement
and any other acknowledgements, provisions, forms, certificates or documents
executed by the Subscriber and delivered to the Company in connection with the
Subscription.
14.
Currency

 
14.1 Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of the United States.
15.
Governing Law

 
15.1 This Agreement is governed by the laws of the State of Nevada and the
federal laws of the United States applicable therein. The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
purchaser for whom it is acting, irrevocably attorns to the jurisdiction of the
courts of the State of Nevada.
 
10

--------------------------------------------------------------------------------

16.
Survival

 
16.1 This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Note by the Subscriber pursuant hereto.
17.
Assignment

 
17.1 This Agreement is not transferable or assignable.
18.
Severability

 
18.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
19.
Entire Agreement

 
19.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Note, and there are no other terms, conditions, representations or
warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
20.
Notices

 
20.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Subscriber shall be directed to the
respective addresses of the Parties as set out on the first page of this
Agreement.
 
21. Counterparts and Electronic Means
 
21.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument. Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.



11